DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendment filed 08/09/2022.  Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Claim Status
Claims 1-2, 4-10 have been amended. Claims 11-14 have been added. Claims 3 was canceled. Claims 1-14 remain pending and are ready for examination.

Rejections not based on Prior Art
In view of Applicant’s amendments, the previous 35 U.S.C. § 101 rejection has been withdrawn.

Claim Objections
Claims 13-14 are objected to because of the following informalities:  
Regarding Claim 13, line 15 recites “construct the adaptive model…” which would be “constructing the adaptive model”.
Regarding Claim 13, line 17 recites “construct the adaptive model…” which would be “constructing the adaptive model”.
  Appropriate correction is required.
 
Rejections based on Prior Art
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7, 9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara (JP 2019074969 A) in view of Yanagi (JP 2018043255 A) in view of Min (KR20000039754A).
Regarding claim 1, Nakahara teaches a prediction system comprising:
a memory configured to store adaptive model construction data (page 12, paragraph 3: Nakahara); and 
circuitry configured to (page 1, Abstract: Nakahara)
collect the adaptive model construction data used to construct an adaptive model for predicting occurrence of a strip chew (acquiring and storing learning data used for constructing a quality prediction model, page 4 paragraph 2-3) in a hot rolling mill in which a strip-like metal material is heated to a high temperature and rolled through a plurality of rolling passes (quality prediction for plated steel sheet that is manufactured through a hot rolling process with multiple rolling steps, by predicting the occurrence of a shape defect, page 2 paragraph 6 – page 3 paragraph 2. Examiner notes that Nakahara teaches a prediction system of shape defects in a hot rolling process which can include strip chew. See page 1; Yanagi: “processing a plate material to a desired thickness by passing the plate material between a pair of rolling rolls in a tandem rolling mill”. See page 8; Yanagi: “In each of the graphs (A) to (F), the horizontal axis indicates the sheet passing time (seconds) for passing the plate 2 between the rolling rolls 11 and 12.”), (acquiring and storing quality performance data which shows the presence or absence of a defect of the steel plate and the coordinate position on the steel plate if there is a defect, page 4 paragraph 6), 
construct the adaptive model using the adaptive model construction data (constructing a quality prediction model using learning data, page 4 paragraph 3),
store an adapted model, which is the adaptive model that has been constructed (storing quality prediction target product in storage unit 40, page 5 paragraph 6),
collect prediction data used to predict the occurrence of the strip chew (acquiring past operation data and quality record data to predict the presence or absence of a defect of the steel plate, page 4 paragraph 2 and paragraph 6), 
predict, during a rolling process (See page 2; Nakahara: “the plated steel sheet is manufactured through a hot rolling process, a cold rolling process.” That is, the hot and cold rolling processes read on ‘a rolling process’), the occurrence of the strip chew by inputting the prediction data to the adapted model (The prediction processing unit 137 inputs the operation result data of the quality prediction target product acquired by the prediction target data acquisition unit 131 into the quality prediction model, and predicts the presence or absence of a defect, page 6 paragraph 3), by predicting the occurrence or non-occurrence of the strip chew in the object rolling path and all or some of the occurrence points of the strip chew before the prediction object strip reaches the object rolling path (By constructing the quality prediction model in this manner, it is possible to predict the occurrence of a defect before it becomes apparent at any time after the step of causing the defect. For example, in the process of manufacturing a plated steel sheet shown in FIG. 1, it is possible to predict the occurrence of defects even after the hot rolling step which is the cause step, even before the defects become apparent. Page 3 paragraph 1), and 

Nakahara does not explicitly teach:
the strip chew being a phenomenon occurring at a head end or a tail end of a strip due to a meander of the strip including moving to rolling direction or bending of the strip to width direction under at least one of the plurality of rolling passes, and 
the second data being data which includes information on a preceding rolling path preceding the object rolling path in rolling order, which is obtained when a strip linked to the first data is rolled in the preceding rolling path, and attribute information on the same strip, by collecting, as the prediction data, data which includes information on a preceding rolling path preceding the object rolling path in rolling order, which is obtained when a prediction object strip is rolled in the preceding rolling path, and attribute information on the same strip, 
control to open an entrance side guide of the object rolling path before the prediction object strip passes the entrance side guide of the object rolling path, based on the predicted occurrence of the strip chew, to avoid collision of the head end or the tail end of the strip with the entrance side guide of the object rolling path.
Yanagi, in the same field of endeavor, teaches:
the strip chew being a phenomenon occurring at a head end or a tail end of a strip due to a meander of the strip including moving to rolling direction or bending of the strip to width direction under at least one of the plurality of rolling passes (meandering prediction system for problems of causing a rolling trouble such as the edges of the plate colliding with the sides of a conveyance path due to bending and steering, page 1 paragraph 3 and page 4 paragraphs 6-7. See page 2; Yanagi: “In the tandem rolling mill 10, a plurality of rolling stands having a pair of rolling rolls 11 and 12 are arranged from upstream to downstream, but FIG. 1 is arranged at the most upstream position. Only one stand 1 0A is shown.”), and 
the second data being data which includes information on a preceding rolling path preceding the object rolling path in rolling order, which is obtained when a strip linked to the first data is rolled in the preceding rolling path, and attribute information on the same strip, by collecting, as the prediction data, data which includes information on a preceding rolling path preceding the object rolling path in rolling order, which is obtained when a prediction object strip is rolled in the preceding rolling path, and attribute information on the same strip (Yanagi teaches, page 6 paragraph 3-4, in step S10, data is automatically acquired from various sensors provided in the rolling mill when the rolling record is executed. This data includes attribute information of the plate material which includes the entry side plate thickness, the exit side plate thickness, the plate width W, the rolling load P, the WR bending force J, the entry side tension, and etc. Examiner notes that Yanagi teaches the second data because in the application's specification page 27, the second data is data measured by the sensors which includes the information on a preceding rolling path, and Yanagi teaches data collected by sensors when the rolling is executed which includes attribute information. See page 8, paragraph 2; Yanagi: “By performing the above calculation continuously while changing the rolling record data input in step S10, the time change of the meandering amount Y.sub.S and the level difference ∆S can be calculated.” See page 8; Yanagi: “Then, it is determined that when the time variation of the calculated amount of meandering Y.sub.S exceeds a predetermined threshold, harmful serpentine occurs in the determination unit 25.” Therefore, the rolling record data continuously changes until determining harmful serpentine occurs (meandering prediction)), 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nakahara (directed to quality prediction for plated steel sheet that is manufactured through a hot rolling process by using learning data) to incorporate the teachings of Yanagi ( directed to meandering prediction system and acquiring data from sensors during the rolling process) and arrived at a prediction system for strip chew/shape defect with one or more CPUs programmed to execute; collecting and storing model construction data to construct a model for predicting the occurrence of the strip chew wherein the construction data includes data which indicates the absence or presence of the strip chew and sensor data which indicates attribute information obtained when the rolling process is performed. One of ordinary skill in the art would have been motivated to make such a combination because the prediction system can be used for more specific shape defects such as meandering (strip chew) for problems of causing a rolling trouble when the edges of the plate collides with the sides of a conveyance path due to bending and steering, and using more data to construct the prediction model such as sensor information obtained when the rolling is performed to increase the accuracy of the prediction result (Yanagi, page I paragraph 3 and page 4 paragraphs 6-7).
However, it does not explicitly teach: control to open an entrance side guide of the object rolling path before the prediction object strip passes the entrance side guide of the object rolling path, based on the predicted occurrence of the strip chew, to avoid collision of the head end or the tail end of the strip with the entrance side guide of the object rolling path.
Min, in the same field of endeavor, teaches: control to open an entrance side guide of the object rolling path before the prediction object strip passes the entrance side guide of the object rolling path, based on the predicted occurrence of the strip chew, to avoid collision of the head end or the tail end of the strip with the entrance side guide of the object rolling path (see Abstract, Min: “The meandering prediction unit 33 calculates an estimated value of the meandering amount in the rear end stand in consideration of various rolling conditions based on the measured value of the meandering amount in the front end stand, and based on the calculated meandering amount prediction value, the position control unit At 34, the position of the side guide for preventing the collision of the end of the strip S and the collision with the end of the strip S is set, and the side guide moving means is in accordance with the instruction from the position control unit 34. Immediately before the leading end or the trailing end of the strip S is reached, the side guide is moved to the set position.” That is, the side guide moves before the strip is reached based on the calculated meandering amount prediction value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Nakahara and Yanagi to include Min’s features of controlling to open an entrance side guide of the object rolling path before the prediction object strip passes the entrance side guide of the object rolling path, based on the predicted occurrence of the strip chew, to avoid collision of the head end or the tail end of the strip with the entrance side guide of the object rolling path. Doing so would prevent the front and rear ends of the strip from impacting excessively with the side guide during finishing rolling. (Min, page 2)

Regarding claim 2, the combination of Nakahara, Yanagi, and Min teaches the limitations as described in claim 1 (Nakahara teaches quality prediction for shape defects of plated steel sheet that is manufactured through a hot rolling process, page 2 paragraph 6), wherein the system further comprises a display device, and the circuitry is configured to execute a process of displaying a prediction result of the occurrence of the strip chew on the display device (Nakahara teaches display capable of displaying prediction result, page 6 paragraph 4 and page 9 paragraph 4, and CPU 901 functions executes the program functions of the invention, which includes the displaying prediction result, page 11 paragraph 7).

Regarding claim 4, the combination of Nakahara, Yanagi, and Min teaches the limitations as described in claim 1, Nakahara teaches wherein the circuitry is configured specify at which end of the prediction object strip the head end or the tail end the strip chew occurs (Nakahara teaches using the coordinate position on the steel plate of the defect at the time point detected, page 4 paragraph 6 to page 5 paragraph 1. Examiner notes that the coordinate position can specify at which end the strip chew occurs), and 
The combination of Nakahara and Yanagi does not teach control to open the entrance side guide at timing when the end at which the strip chew occurs passes the entrance side guide.
Min, in the same field of endeavor, teaches: control to open the entrance side guide at timing when the end at which the strip chew occurs passes the entrance side guide (see Abstract, Min: “the side guide moving means is in accordance with the instruction from the position control unit 34. Immediately before the leading end or the trailing end of the strip S is reached, the side guide is moved to the set position”).
The same motivation to combine Nakahara, Yanagi, and Min, a set forth for Claim 1 equally applies to Claim 4.

Regarding claim 5, the combination of Nakahara, Yanagi, and Min teaches the limitations as described in claim 1, Nakahara teaches wherein the circuitry is configured specify on which side of a work side or a drive side of the object rolling path the strip chew occurs (Nakahara teaches using the coordinate position on the steel plate of the defect at the time point detected, page 4 paragraph 6 to page 5 paragraph 1. Examiner notes that the coordinate position can specify at which side the strip chew occurs), and 
The combination of Nakahara and Yanagi does not teach: control to open the entrance side guide on which the strip chew occurs.
Min, in the same field of endeavor, teaches control to open the entrance side guide on which the strip chew occurs (see Abstract, Min: “the side guide moving means is in accordance with the instruction from the position control unit 34. Immediately before the leading end or the trailing end of the strip S is reached, the side guide is moved to the set position”).
The same motivation to combine Nakahara, Yanagi, and Min, a set forth for Claim 1 equally applies to Claim 5.

Regarding claim 7, the combination of Nakahara, Yanagi, and Min teaches the limitations as described in claim 1, Nakahara teaches wherein the circuitry is configured to construct the adaptive model by statistical methods or machine learning that falls within a category of artificial intelligence (the quality prediction model is obtained using machine learning, which is a data analysis method, based on the operation conditions up to the process causing the defect and the defect occurrence results of the products manufactured in the past for each operation condition, page 4 paragraph 1), and update the adaptive model each time a certain number of new data for constructing the adaptive model are obtained (Nakahara teaches performing the quality prediction process one or more times to obtain a new model for predicting the quality each time, page 6 paragraph 7).

Regarding claim 9, the combination of Nakahara, Yanagi, and Min teaches the limitations as described in claim 1, Nakahara teaches wherein the circuitry is configured determine the occurrence or non-occurrence of the strip chew in the object rolling path and the occurrence point of the strip chew (acquiring and storing quality performance data which shows the presence or absence of a defect of the steel plate and the coordinate position on the steel plate if there is a defect, page 4 paragraph 6) 
Nakahara does not teach on the basis of a load applied to an entrance side guide of the object rolling path.
Yanagi, in the same field of endeavor, teaches on the basis of a load applied to an entrance side guide of the object rolling path (rolling load P which the rolling rolls receive from the DS side and WS side of the board and plate material, page 3 paragraph 1 and page 4 paragraph 2).
The same motivation to combine Nakahara and Yanagi, a set forth for Claim 1 equally applies to Claim 9.

Regarding Claim 12, the combination of Nakahara, Yanagi, and Min teaches the limitations as described in claim 1, Yanagi further teaches:
wherein the hot rolling mill includes a plurality of rolling stands, each corresponding to each one of the plurality of rolling passes (see page 9; Yanagi: “#1 stand 10A and #2 stand 10B.” See page 1; Yanagi: “processing a plate material to a desired thickness by passing the plate material between a pair of rolling rolls in a tandem rolling mill”. See page 8; Yanagi: “In each of the graphs (A) to (F), the horizontal axis indicates the sheet passing time (seconds) for passing the plate 2 between the rolling rolls 11 and 12.”), and 
The same motivation to combine Nakahara and Yanagi, a set forth for Claim 1 equally applies to Claim 12.
However, neither Nakahara nor Yanagi explicitly teach: wherein the circuitry is configured to determine that the strip chew at the head end of the strip occurs when the head end of the strip is caught by the entrance side guide before the strip enters an object rolling stand  and the strip enters the object rolling stand with bending the head of the strip by the meander of the strip; wherein the circuitry is configured to determine that the strip chew at the tail end of the strip occurs when the tail end of the strip collides or when the tail end of the strip is double bitten and rolled with the entrance side guide by the meander of the strip.
Min, in the same field of endeavor, teaches:
wherein the circuitry is configured to determine that the strip chew at the head end of the strip occurs (see Abstract, Min: “prevent the head and the tail end of a strip from twisting caused by collision with a side guide placed near the input and output of a milling stand.”) when the head end of the strip is caught by the entrance side guide before the strip enters an object rolling stand (see Abstract; Min: “a side guide mover moves the side guide to the set position before the head and the tail end of the strip reach to the position”) and the strip enters the object rolling stand with bending the head of the strip by the meander of the strip (see page 2; Min: “FIG. 6 shows a phenomenon in which the tip portion of the strip S collides with the side guide 40 after passing through the six rolling stands 16 and immediately before entering the seventh rolling stand 17.”);
wherein the circuitry is configured to determine that the strip chew at the tail end of the strip occurs when the tail end of the strip collides or when the tail end of the strip is double bitten and rolled with the entrance side guide by the meander of the strip. (see Abstract, Min: “prevent the head and the tail end of a strip from twisting caused by collision with a side guide placed near the input and output of a milling stand.” See page 2; Min: “FIG. 2 illustrates a phenomenon in which the tail end portion of the strip S collides with the side guide 40 after exiting the sixth rolling stand 16 and immediately before exiting the seventh rolling stand 17.”)
The same motivation to combine Nakahara, Yanagi, and Min, a set forth for Claim 1 equally applies to Claim 12.

Regarding Claim 13, Nakahara teaches a prediction method comprising:
collecting adaptive model construction data used to construct an adaptive model for predicting occurrence of a strip chew (acquiring and storing learning data used for constructing a quality prediction model, page 4 paragraph 2-3) in a hot rolling mill in which a strip-like metal material is heated to a high temperature and rolled through a plurality of rolling passes (quality prediction for plated steel sheet that is manufactured through a hot rolling process with multiple rolling steps, by predicting the occurrence of a shape defect, page 2 paragraph 6 – page 3 paragraph 2. Examiner notes that Nakahara teaches a prediction system of shape defects in a hot rolling process which can include strip chew. See page 1; Yanagi: “processing a plate material to a desired thickness by passing the plate material between a pair of rolling rolls in a tandem rolling mill”. See page 8; Yanagi: “In each of the graphs (A) to (F), the horizontal axis indicates the sheet passing time (seconds) for passing the plate 2 between the rolling rolls 11 and 12.”), (acquiring and storing quality performance data which shows the presence or absence of a defect of the steel plate and the coordinate position on the steel plate if there is a defect, page 4 paragraph 6), 
storing the adaptive model construction data (storing learning data used for constructing a quality prediction model, page 4 paragraph 2-3); 
construct the adaptive model using the adaptive model construction data (constructing a quality prediction model using learning data, page 4 paragraph 3); 
storing an adapted model, which is the adaptive model that has been constructed (storing quality prediction target product in storage unit 40, page 5 paragraph 6); 
collecting prediction data used to predict the occurrence of the strip chew (acquiring past operation data and quality record data to predict the presence or absence of a defect of the steel plate, page 4 paragraph 2 and paragraph 6),
predicting, during a rolling process (See page 2; Nakahara: “the plated steel sheet is manufactured through a hot rolling process, a cold rolling process.” That is, the hot and cold rolling processes read on ‘a rolling process’), the occurrence of the strip chew by inputting the prediction data to the adapted model (The prediction processing unit 137 inputs the operation result data of the quality prediction target product acquired by the prediction target data acquisition unit 131 into the quality prediction model, and predicts the presence or absence of a defect, page 6 paragraph 3), by predicting the occurrence or non-occurrence of the strip chew in the object rolling path and all or some of the occurrence points of the strip chew before the prediction object strip reaches the object rolling path (By constructing the quality prediction model in this manner, it is possible to predict the occurrence of a defect before it becomes apparent at any time after the step of causing the defect. For example, in the process of manufacturing a plated steel sheet shown in FIG. 1, it is possible to predict the occurrence of defects even after the hot rolling step which is the cause step, even before the defects become apparent. Page 3 paragraph 1); and 

Nakahara does not explicitly teach:
the strip chew being a phenomenon occurring at a head end or a tail end of a strip due to a meander of the strip including moving to rolling direction or bending of the strip to width direction under at least one of the plurality of rolling passes, and 
the second data being data which includes information on a preceding rolling path preceding the object rolling path in rolling order, which is obtained when a strip linked to the first data is rolled in the preceding rolling path, and attribute information on the same strip, by collecting, as the prediction data, data which includes information on a preceding rolling path preceding the object rolling path in rolling order, which is obtained when a prediction object strip is rolled in the preceding rolling path, and attribute information on the same strip, 
controlling to open an entrance side guide of the object rolling path before the prediction object strip passes the entrance side guide of the object rolling path, based on the predicted occurrence of the strip chew, to avoid collision of the head end or the tail end of the strip with the entrance side guide of the object rolling path.
Yanagi, in the same field of endeavor, teaches:
the strip chew being a phenomenon occurring at a head end or a tail end of a strip due to a meander of the strip including moving to rolling direction or bending of the strip to width direction under at least one of the plurality of rolling passes (meandering prediction system for problems of causing a rolling trouble such as the edges of the plate colliding with the sides of a conveyance path due to bending and steering, page 1 paragraph 3 and page 4 paragraphs 6-7. See page 2; Yanagi: “In the tandem rolling mill 10, a plurality of rolling stands having a pair of rolling rolls 11 and 12 are arranged from upstream to downstream, but FIG. 1 is arranged at the most upstream position. Only one stand 1 0A is shown.”), and 
the second data being data which includes information on a preceding rolling path preceding the object rolling path in rolling order, which is obtained when a strip linked to the first data is rolled in the preceding rolling path, and attribute information on the same strip, by collecting, as the prediction data, data which includes information on a preceding rolling path preceding the object rolling path in rolling order, which is obtained when a prediction object strip is rolled in the preceding rolling path, and attribute information on the same strip (Yanagi teaches, page 6 paragraph 3-4, in step S10, data is automatically acquired from various sensors provided in the rolling mill when the rolling record is executed. This data includes attribute information of the plate material which includes the entry side plate thickness, the exit side plate thickness, the plate width W, the rolling load P, the WR bending force J, the entry side tension, and etc. Examiner notes that Yanagi teaches the second data because in the application's specification page 27, the second data is data measured by the sensors which includes the information on a preceding rolling path, and Yanagi teaches data collected by sensors when the rolling is executed which includes attribute information. See page 8, paragraph 2; Yanagi: “By performing the above calculation continuously while changing the rolling record data input in step S10, the time change of the meandering amount Y.sub.S and the level difference ∆S can be calculated.” See page 8; Yanagi: “Then, it is determined that when the time variation of the calculated amount of meandering Y.sub.S exceeds a predetermined threshold, harmful serpentine occurs in the determination unit 25.” Therefore, the rolling record data continuously changes until determining harmful serpentine occurs (meandering prediction)), 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nakahara (directed to quality prediction for plated steel sheet that is manufactured through a hot rolling process by using learning data) to incorporate the teachings of Yanagi ( directed to meandering prediction system and acquiring data from sensors during the rolling process) and arrived at a prediction system for strip chew/shape defect with one or more CPUs programmed to execute; collecting and storing model construction data to construct a model for predicting the occurrence of the strip chew wherein the construction data includes data which indicates the absence or presence of the strip chew and sensor data which indicates attribute information obtained when the rolling process is performed. One of ordinary skill in the art would have been motivated to make such a combination because the prediction system can be used for more specific shape defects such as meandering (strip chew) for problems of causing a rolling trouble when the edges of the plate collides with the sides of a conveyance path due to bending and steering, and using more data to construct the prediction model such as sensor information obtained when the rolling is performed to increase the accuracy of the prediction result (Yanagi, page I paragraph 3 and page 4 paragraphs 6-7).
However, it does not explicitly teach: controlling to open an entrance side guide of the object rolling path before the prediction object strip passes the entrance side guide of the object rolling path, based on the predicted occurrence of the strip chew, to avoid collision of the head end or the tail end of the strip with the entrance side guide of the object rolling path.
Min, in the same field of endeavor, teaches: controlling to open an entrance side guide of the object rolling path before the prediction object strip passes the entrance side guide of the object rolling path, based on the predicted occurrence of the strip chew, to avoid collision of the head end or the tail end of the strip with the entrance side guide of the object rolling path (see Abstract, Min: “The meandering prediction unit 33 calculates an estimated value of the meandering amount in the rear end stand in consideration of various rolling conditions based on the measured value of the meandering amount in the front end stand, and based on the calculated meandering amount prediction value, the position control unit At 34, the position of the side guide for preventing the collision of the end of the strip S and the collision with the end of the strip S is set, and the side guide moving means is in accordance with the instruction from the position control unit 34. Immediately before the leading end or the trailing end of the strip S is reached, the side guide is moved to the set position.” That is, the side guide moves before the strip is reached based on the calculated meandering amount prediction value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Nakahara and Yanagi to include Min’s features of controlling to open an entrance side guide of the object rolling path before the prediction object strip passes the entrance side guide of the object rolling path, based on the predicted occurrence of the strip chew, to avoid collision of the head end or the tail end of the strip with the entrance side guide of the object rolling path. Doing so would prevent the front and rear ends of the strip from impacting excessively with the side guide during finishing rolling. (Min, page 2)

Regarding Claim 14, Nakahara teaches a non-transitory computer-readable storage medium including computer executable instructions, wherein the instructions, when executed by an information processing system, cause the information processing system to perform a method, the method comprising: 
collecting adaptive model construction data used to construct an adaptive model for predicting occurrence of a strip chew (acquiring and storing learning data used for constructing a quality prediction model, page 4 paragraph 2-3) in a hot rolling mill in which a strip-like metal material is heated to a high temperature and rolled through a plurality of rolling passes (quality prediction for plated steel sheet that is manufactured through a hot rolling process with multiple rolling steps, by predicting the occurrence of a shape defect, page 2 paragraph 6 – page 3 paragraph 2. Examiner notes that Nakahara teaches a prediction system of shape defects in a hot rolling process which can include strip chew. See page 1; Yanagi: “processing a plate material to a desired thickness by passing the plate material between a pair of rolling rolls in a tandem rolling mill”. See page 8; Yanagi: “In each of the graphs (A) to (F), the horizontal axis indicates the sheet passing time (seconds) for passing the plate 2 between the rolling rolls 11 and 12.”), path which is an object of strip chew occurrence prediction and an occurrence point of the strip chew (acquiring and storing quality performance data which shows the presence or absence of a defect of the steel plate and the coordinate position on the steel plate if there is a defect, page 4 paragraph 6), 
storing the adaptive model construction data (storing learning data used for constructing a quality prediction model, page 4 paragraph 2-3); 
construct the adaptive model using the adaptive model construction data (constructing a quality prediction model using learning data, page 4 paragraph 3); 
storing an adapted model, which is the adaptive model that has been constructed (storing quality prediction target product in storage unit 40, page 5 paragraph 6); 
collecting prediction data used to predict the occurrence of the strip chew (acquiring past operation data and quality record data to predict the presence or absence of a defect of the steel plate, page 4 paragraph 2 and paragraph 6),
predicting, during a rolling process (See page 2; Nakahara: “the plated steel sheet is manufactured through a hot rolling process, a cold rolling process.” That is, the hot and cold rolling processes read on ‘a rolling process’), the occurrence of the strip chew by inputting the prediction data to the adapted model (The prediction processing unit 137 inputs the operation result data of the quality prediction target product acquired by the prediction target data acquisition unit 131 into the quality prediction model, and predicts the presence or absence of a defect, page 6 paragraph 3), by predicting the occurrence or non-occurrence of the strip chew in the object rolling path and all or some of the occurrence points of the strip chew before the prediction object strip reaches the object rolling path (By constructing the quality prediction model in this manner, it is possible to predict the occurrence of a defect before it becomes apparent at any time after the step of causing the defect. For example, in the process of manufacturing a plated steel sheet shown in FIG. 1, it is possible to predict the occurrence of defects even after the hot rolling step which is the cause step, even before the defects become apparent. Page 3 paragraph 1); and 

Nakahara does not explicitly teach:
the strip chew being a phenomenon occurring at a head end or a tail end of a strip due to a meander of the strip including moving to rolling direction or bending of the strip to width direction under at least one of the plurality of rolling passes, and 
the second data being data which includes information on a preceding rolling path preceding the object rolling path in rolling order, which is obtained when a strip linked to the first data is rolled in the preceding rolling path, and attribute information on the same strip, by collecting, as the prediction data, data which includes information on a preceding rolling path preceding the object rolling path in rolling order, which is obtained when a prediction object strip is rolled in the preceding rolling path, and attribute information on the same strip, 
controlling to open an entrance side guide of the object rolling path before the prediction object strip passes the entrance side guide of the object rolling path, based on the predicted occurrence of the strip chew, to avoid collision of the head end or the tail end of the strip with the entrance side guide of the object rolling path.
Yanagi, in the same field of endeavor, teaches:
the strip chew being a phenomenon occurring at a head end or a tail end of a strip due to a meander of the strip including moving to rolling direction or bending of the strip to width direction under at least one of the plurality of rolling passes (meandering prediction system for problems of causing a rolling trouble such as the edges of the plate colliding with the sides of a conveyance path due to bending and steering, page 1 paragraph 3 and page 4 paragraphs 6-7. See page 2; Yanagi: “In the tandem rolling mill 10, a plurality of rolling stands having a pair of rolling rolls 11 and 12 are arranged from upstream to downstream, but FIG. 1 is arranged at the most upstream position. Only one stand 1 0A is shown.”), and 
the second data being data which includes information on a preceding rolling path preceding the object rolling path in rolling order, which is obtained when a strip linked to the first data is rolled in the preceding rolling path, and attribute information on the same strip, by collecting, as the prediction data, data which includes information on a preceding rolling path preceding the object rolling path in rolling order, which is obtained when a prediction object strip is rolled in the preceding rolling path, and attribute information on the same strip (Yanagi teaches, page 6 paragraph 3-4, in step S10, data is automatically acquired from various sensors provided in the rolling mill when the rolling record is executed. This data includes attribute information of the plate material which includes the entry side plate thickness, the exit side plate thickness, the plate width W, the rolling load P, the WR bending force J, the entry side tension, and etc. Examiner notes that Yanagi teaches the second data because in the application's specification page 27, the second data is data measured by the sensors which includes the information on a preceding rolling path, and Yanagi teaches data collected by sensors when the rolling is executed which includes attribute information. See page 8, paragraph 2; Yanagi: “By performing the above calculation continuously while changing the rolling record data input in step S10, the time change of the meandering amount Y.sub.S and the level difference ∆S can be calculated.” See page 8; Yanagi: “Then, it is determined that when the time variation of the calculated amount of meandering Y.sub.S exceeds a predetermined threshold, harmful serpentine occurs in the determination unit 25.” Therefore, the rolling record data continuously changes until determining harmful serpentine occurs (meandering prediction)), 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nakahara (directed to quality prediction for plated steel sheet that is manufactured through a hot rolling process by using learning data) to incorporate the teachings of Yanagi ( directed to meandering prediction system and acquiring data from sensors during the rolling process) and arrived at a prediction system for strip chew/shape defect with one or more CPUs programmed to execute; collecting and storing model construction data to construct a model for predicting the occurrence of the strip chew wherein the construction data includes data which indicates the absence or presence of the strip chew and sensor data which indicates attribute information obtained when the rolling process is performed. One of ordinary skill in the art would have been motivated to make such a combination because the prediction system can be used for more specific shape defects such as meandering (strip chew) for problems of causing a rolling trouble when the edges of the plate collides with the sides of a conveyance path due to bending and steering, and using more data to construct the prediction model such as sensor information obtained when the rolling is performed to increase the accuracy of the prediction result (Yanagi, page I paragraph 3 and page 4 paragraphs 6-7).
However, it does not explicitly teach: controlling to open an entrance side guide of the object rolling path before the prediction object strip passes the entrance side guide of the object rolling path, based on the predicted occurrence of the strip chew, to avoid collision of the head end or the tail end of the strip with the entrance side guide of the object rolling path.
Min, in the same field of endeavor, teaches: controlling to open an entrance side guide of the object rolling path before the prediction object strip passes the entrance side guide of the object rolling path, based on the predicted occurrence of the strip chew, to avoid collision of the head end or the tail end of the strip with the entrance side guide of the object rolling path (see Abstract, Min: “The meandering prediction unit 33 calculates an estimated value of the meandering amount in the rear end stand in consideration of various rolling conditions based on the measured value of the meandering amount in the front end stand, and based on the calculated meandering amount prediction value, the position control unit At 34, the position of the side guide for preventing the collision of the end of the strip S and the collision with the end of the strip S is set, and the side guide moving means is in accordance with the instruction from the position control unit 34. Immediately before the leading end or the trailing end of the strip S is reached, the side guide is moved to the set position.” That is, the side guide moves before the strip is reached based on the calculated meandering amount prediction value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Nakahara and Yanagi to include Min’s features of controlling to open an entrance side guide of the object rolling path before the prediction object strip passes the entrance side guide of the object rolling path, based on the predicted occurrence of the strip chew, to avoid collision of the head end or the tail end of the strip with the entrance side guide of the object rolling path. Doing so would prevent the front and rear ends of the strip from impacting excessively with the side guide during finishing rolling. (Min, page 2)

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara (JP 2019074969 A) in view of Yanagi (JP 2018043255 A) in view of Min in view of Winter (EP 3293594 A1).
Regarding claim 8, the combination of Nakahara, Yanagi, and Min teaches the limitations as described in claim 1, Nakahara teaches wherein the circuitry is configured determine the occurrence or non-occurrence of the strip chew in the object rolling path and the occurrence point of the strip chew (acquiring and storing quality performance data which shows the presence or absence of a defect of the steel plate and the coordinate position on the steel plate if there is a defect, page 4 paragraph 6).
The combination of Nakahara, Yanagi, and Min does not teach by analyzing image data of the strip passing through the object rolling path. 
Winter, in the same field of endeavor, teaches by analyzing image data of the strip passing through the object rolling path (Processing dimensional data such as image data using artificial intelligence, paragraph [0025] and paragraph [0036]. Examiner notes that Winter is the same field of endeavor: rolling metal strip between two rolling stands, paragraph [0036]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nakahara, Yanagi, and Min to incorporate the teachings of Winter (directed to using image data) and arrived at a prediction system for strip chew/shape defect with one or more CPUs to analyze image data to predict the occurrence or non-occurrence of the strip chew in the object rolling path. One of ordinary skill in the art would have been motivated to make such a combination so that using image data for the evaluation results determined by the artificial intelligence provides optimal operation of the plant of the basic industry adapted to the respective situation (Winter, paragraph [0020] and [0037]).

Regarding claim 10, the combination of Nakahara, Yanagi, and Min teaches the limitations as described in claim 1, Nakahara teaches wherein the circuitry is configured (acquiring and storing quality performance data which shows the presence or absence of a defect of the steel plate and the coordinate position on the steel plate if there is a defect, page 4 paragraph 6).
The combination of Nakahara and Yanagi does not teach accept ... input by an operator via a HMI.
Winter teaches accept ... input by an operator via a HMI (Human-machine interface: The measured data M acquired by means of the sensor devices 2 are furthermore transmitted at least partially to the human-machine interface 3. The human-machine interface 3 outputs the measured data M transmitted to it to a person 4, paragraph [0048]-[0051], accepted by the artificial intelligence 9, paragraph [0056]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nakahara, Yanagi, and Min to incorporate the teachings of Winter (directed accepting via the human-machine interface) and arrived at a prediction system for strip chew/shape defect with one or more CPUs to accept the prediction of the occurrence or non-occurrence of the strip chew in the object rolling path via an HMI. One of ordinary skill in the art would have been motivated to make such a combination so that person/user can receive the data from the automation system to customize and optimize production planning (Winter paragraph [0037] and [0050]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara in view of Yanagi in view of Min in view of Xing (CN 102989839A).
Regarding claim 6, the combination of Nakahara, Yanagi, and Min teaches the limitations as described in claim 1; however, it does not explicitly teach wherein the circuitry is configured to control open the entrance side guides on both sides of a work side and a drive side if it is not possible to specify on which side of the work side or driving side of the object rolling path the strip chew occurs.
Xing, in the same field of endeavor, teaches wherein the circuitry is configured to control open the entrance side guides on both sides of a work side and a drive side if it is not possible to specify on which side of the work side or driving side of the object rolling path the strip chew occurs (opening both control parallel side guides to account for shape defects, paragraph [0040]. Examiner notes that Xing teaches opening the side guides regardless whether or not the coordinate system can predict where the strip chew occurs to account for the shape defects).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Nakahara, Yanagi, and Min to incorporate the teachings of Xing (directed to controlling and opening the side guide board) and arrived at a prediction system for strip chew/shape defect with one or more CPUs programmed to control and open the side guide board. One of ordinary skill in the art would have been motivated to make such a combination because the prediction system can be used to effectively reduce the inside ring-shaped defect and with edge damage defect, (Xing paragraph [0027]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara (JP 2019074969 A) in view of Yanagi (JP 2018043255 A) in view of Min  in view of Tsuji (JP 2539877 B2).
Regarding Claim 11, the combination of Nakahara, Yanagi, and Min teaches the limitations as described in claim 1; however, it does not explicitly teach wherein the circuitry is configured to predict that the head end or the tail end of the strip meanders after passing through the preceding rolling path preceding the object rolling path in the rolling order, while the head end or the tail end of the strip has not meandered at the preceding rolling path preceding the object rolling path in the rolling order.
Tsuji, in the same field of endeavor, teaches: wherein the circuitry is configured to predict that the head end or the tail end of the strip meanders after passing through the preceding rolling path preceding the object rolling path in the rolling order, while the head end or the tail end of the strip has not meandered at the preceding rolling path preceding the object rolling path in the rolling order (see page 3; Tsuji: “FIG. 2 shows an embodiment of the present invention. In the hot strip rolling mill comprising the F1 to F6 stands, a slight change in load difference rate Δ (from the tension applied state of the F5 and F6 stands to the transition to the tension disappearance state Δ (Aperture control (F6 based on Pdf / P) An example of modification of the stand-down leveling is shown. That is, in this example, the load difference rate change of F5: large and the load difference rate change of F6: medium pattern, and it is predicted that tail restriction will occur at the F6 stand. The F6 stand aperture control output is performed at.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Nakahara, Yanagi, and Min to include Tsuji’s features of predict that the head end or the tail end of the strip meanders after passing through the preceding rolling path preceding the object rolling path in the rolling order, while the head end or the tail end of the strip has not meandered at the preceding rolling path preceding the object rolling path in the rolling order. Doing so would provide a tail-drawing prevention method for a continuous rolling mill for preventing a drawing phenomenon that occurs particularly at the tail end of a plate. (Tsuji, page 2)

Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. 
With respect to applicant’s argument located within the eighth page of the remarks (numbered as page 18) which recites:
“More specifically, Nakahara merely discloses that, "it is possible to predict the occurrence of defects even after the hot rolling step which is the cause step, even before the defects become apparent" in Page 3 paragraph 1, however, Nakahara does not disclose how to practically predict a strip chew during a rolling process. Therefore, Nakahara is silent as to prediction of an occurrence of a strip chew by predicting the occurrence or non-occurrence of the strip chew in an object rolling path and all or some of the occurrence points of the strip chew before the prediction object strip reaches the object rolling path.”
The Examiner respectfully disagrees. Examiner respectfully would like to remind applicant that the rejections are based on the broadest reasonable interpretation of the claim limitations. As explained in the above rejection, a hot rolling process, a cold rolling process (page 2) read on ‘a rolling process’. Therefore, Nakahara (page 2) discloses “the occurrence of defects is predicted after completion of the hot rolling step, which is the cause step, and before the cold rolling step,” still read on ‘during a rolling process.’ If Applicant intents to claim “during a hot rolling process”, then it should be expressly recited in the claims.

With respect to applicant’s argument located within the eighth page of the remarks (numbered as page 18) which recites:
“Furthermore, Nakahara is silent as to controlling to open an entrance side guide of an object rolling path before the prediction object strip passes the entrance side guide of the object rolling path, based on the predicted occurrence of the strip chew.”
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Min, has been relied upon to reject the limitations incorporated in the amendment.

With respect to applicant’s argument located within the tenth page of the remarks (numbered as page 20) which recites:
“However, the data does not include information on a preceding rolling path preceding the object rolling path in rolling order, which is obtained when a strip linked to the first data is rolled in the preceding rolling path, and attribute information on the same strip. In addition, the meandering prediction system disclosed in Yanagi is a system that calculates a steering amount and performs control using the calculated steering amount to suppress the steering amount and prevent strip chew, and is not a system that predicts the occurrence of the strip chew by using an adaptive model. Thus, Yanagi fails to disclose prediction of an occurrence of a strip chew based on the information on a preceding rolling path preceding the object rolling path in rolling order, which is obtained when a strip linked to the first data is rolled in the preceding rolling path, and attribute information on the same strip.”
The Examiner respectfully disagrees and points Applicant to the above rejection for details. As explained in the above rejection, Nakahara page 2 and page 6) discloses predict the occurrence of the strip chew by inputting the prediction data to the adapted model. Besides, Yanagi (page 8, paragraph 2): “By performing the above calculation continuously while changing the rolling record data input in step S10, the time change of the meandering amount Y.sub.S and the level difference ∆S can be calculated.” That is, the rolling record data continuously changes in order to predict the meandering of the sheet material 2. Yanagi (page 9) discloses “the meandering prediction in the tandem-type rolling mill 10 which consists of a plurality of stands was demonstrated.” Therefore, the combination of Nakahara and Yanagi still read on the limitation. 

With respect to applicant’s argument located within the tenth page of the remarks (numbered as page 20) which recites:
 “Thus, Yanagi does not teach or suggest the features of "predict, during a rolling process, the occurrence of the strip chew by inputting the prediction data to the adapted model, by predicting the occurrence or non- occurrence of the strip chew in the object rolling path and all or some of the occurrence points of the strip chew before the prediction object strip reaches the object rolling path" and "control to open an entrance side guide of the object rolling path before the prediction object strip passes the entrance side guide of the object rolling path, based on the predicted occurrence of the strip chew, to avoid collision of the head end or the tail end of the strip with the entrance side guide of the object rolling path" in amended Claim 1.”
The Examiner respectfully disagrees and points Applicant to the above rejection for details. As explained in the above rejection, As explained in the above rejection, a hot rolling process, a cold rolling process (page 2) read on ‘a rolling process’. Therefore, Nakahara (page 2) discloses “the occurrence of defects is predicted after completion of the hot rolling step, which is the cause step, and before the cold rolling step,” still read on ‘during a rolling process.’ Besides, Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Min, has been relied upon to reject the limitations incorporated in the amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yeh (TW 201509557 A) discloses the head end is one end of the rough rolling blank first entering the hot rolling system, and the tail end is opposite to the head end.
Hayashi (US20140007637A1) disclose precisely controlling the meandering and plate shape of a steel strip, thereby making it possible to prevent tail end squeezing of the steel strip.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.N.T./Examiner, Art Unit 2117         
                                                                                                                                                                                               /ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117